Maxwell, J.
Upon the application of the Chesapeake and Ohio Eailroad Company, the circuit court of Kanawha county appointed commissioners to ascertain and report what would be a just compensation to the owner, for a certain lot or parcel of land belonging to the defendant, Pack, proposed to be acquired by the said company for its purposes.
The commissioners' made their report, which was filed as required by law, with the papers of the cause, and without any confirmation of the report, the railroad company paid into court the amount of compensation ascertained by the commissioners; whereupon the defendant moved the court to set aside the order made appointing the commissioners, which the court refused to do; and from these orders the appeal is taken to this court. The report of the commissioners has not been acted upon in the court below, and no final judgment or order has been entered in the cause.
The appellee objects to the jurisdiction of this court because, it insists, that the orders appealed from are not appeal-able orders.
This is not a case in chancery, but a proceeding at law, and there is no authority in the Code for an appeal from interlocutory orders in a proceeding of this sort. It has been twice decided by the court of appeals of Virginia, that interlocutory orders in proceedings of this sort cannot be appealed *121from. Trevillian vs. Louisa Railroad Company, 3 Gratt., 326; Hancock vs. Richmond and Petersburg Railroad Company, 3 Gratt., 328.
Tbe appeal will therefore have to be dismissed as prematurely taken, with costs to the appellee.
The other judges concurred.
Appeal dismissed.